Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief. Appellant is directed to file six copies of his typed brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the March Term, commencing February 27, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel denied. The appeal is from an order denying without a hearing appellant’s coram nobis application. It appears that defendant either has in his possession a copy of the original papers to be used in the consideration of this appeal or that he has full knowledge of the contents of such papers. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.